DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 8-10 are objected to because of the following informalities:  Claim 8 recites, “during the second period, and” in line 12, which should be corrected to “during the second period.” To correctly end the claim.  Claims 9-10 depend from objected claim 8. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 5-6, 8, 9, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshimizu et al. (US 2010/0243606, IDS Document).
Regarding Claim 1, Koshimizu discloses a plasma processing apparatus (Figures 1-20) comprising: 
a plasma processing chamber (10, Figures 1-2); 
an electrostatic chuck (comprising 38, 46, 12, Figures 1-2, 17-20 and corresponding element/s in other Figures) disposed in the plasma processing chamber (38, 46, 12 disposed in 10); 
an annular member (36 comprising 36A,36B, Figures 1-2, 17-20) disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck (36 surrounds wafer W); 
first and second electrostatic electrodes (electrodes comprising 46A, 46B, Figure 20) disposed in the electrostatic chuck and disposed below the annular member (46A, 46B disposed in 12 and below 36, Figure 20); 
at least one DC power source (40 comprising 40A, 40B, Figures 1-2, 19-20) connected to at least one of the first and second electrostatic electrodes (40A, 40B connected to 46A, 46B respectively, Figure 20); and 
a controller (66, Figures 1-2, Figure 20 is partial view and does not show the controller) configured to control the at least one DC power source (Figures 19-20, Paragraphs 134-135) so that during a first period, a potential of the first electrostatic electrode is substantially identical to a potential of the second electrostatic electrode (period t0 to t1, Figure 19A, 19B, Paragraph 129 describes DC voltage applied at time tc, not during t0-t1), and during a second period (comprising period starting from tc to ,t2,t3, Figures 19A, 19B, Paragraph 129) the annular member is attracted to the electrostatic chuck by a potential difference between the first and second electrostatic electrodes (DC voltage/potential difference applied to the electrodes 46A, 46B provides the electrostatic adsorptive force to the to attract the focus ring to the electrostatic chuck, Paragraphs 60, Paragraph 134, “example of FIG. 20, the inner and outer focus rings 36A and 36B are mounted on the susceptor 12 via inner and outer peripheral electrostatic chucks 46A and 46B that are independent of each other, respectively. Also in this case, the outer focus ring 36B is included in the focus ring heating load 92, whereas the inner focus ring 36A is independent of the focus ring heating load 92”).
Regarding Claim 2, Koshimizu discloses the plasma processing apparatus of Claim 1, wherein each of the first and second electrostatic electrodes is at least partially overlapped with the annular member from a top view perspective of the annular member (46A, 46B partially overlapped by 36A, 36B, Figure 20).
Regarding Claim 3, Koshimizu discloses the plasma processing apparatus of Claim 2, wherein the first electrostatic electrode is an inner annular electrode, and the second electrostatic electrode is an outer annular electrode (inner annular electrode 46A and outer annular electrode 46B, Figure 20).
Regarding Claim 4, Koshimizu discloses the plasma processing apparatus of Claim 2, wherein the first and second electrostatic electrodes are aligned along a circumferential direction of the annular member (46A, 46B aligned along a circumferential direction of 36, Figure 20).
Regarding Claim 5, Koshimizu discloses the plasma processing apparatus of Claim 1, further comprising a supply unit  (comprising 53, 64A, 64B, 56A, 56B, Figures 2, 20) configured to supply a heat transfer medium to a space between the electrostatic chuck and the annular member during the first period (Figures 2, 20, Paragraphs 63, 135, Paragraph 132 describes heat transfer gas supplied to 36A is further increased during t2-t3, inherently disclosing the heat transfer gas is on during the previous periods including the first period).
Regarding Claim 6, Koshimizu discloses the plasma processing apparatus of Claim 5, wherein the first period includes a plasma processing period (Paragraph first period comprises processing plasma processing period from t1-tc, Figures 19A, 19B, Paragraph 129).
Regarding Claim 8, Koshimizu discloses the plasma processing apparatus of Claim 1, wherein the at least one DC power source includes a first DC power source connected to the first electrostatic electrode (40A connected to 46A via switch 42A, Figure 20), and a second DC power source connected to the second electrostatic electrode (40B connected to 46B via switch 42B, Figure 20), and the controller is configured to control the first DC power source to apply a first DC voltage to the first electrostatic electrode during the second period (DC voltage applied to 46A controlled by the controller by controlling the switch 42A, Figure 20), and control the second DC power source to apply a second DC voltage to the second electrostatic electrode during the second period (DC voltage applied to 46B controlled by the controller by controlling the switch 42B, Figure 20).
Regarding Claim 9, Koshimizu discloses the plasma processing apparatus of Claim 8, wherein the controller is configured to control the first and second DC power sources to s apply the same DC voltage to the first and second electrostatic electrodes during the first period (Figure 20, Paragraphs 129, 134).
Regarding Claim 12, Koshimizu discloses a substrate support for use in a plasma processing apparatus (Figures 1-20), comprising: 
an electrostatic chuck (comprising 12; 
an electrostatic chuck (comprising 12, Figures 1-2, 17-20 and corresponding element/s in other Figures); 
an annular member (36 comprising 36A,36B, Figures 1-2, 17-20) disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck (36 surrounds wafer W); and
first and second electrostatic electrodes (electrodes comprising 46A, 46B, Figure 20) disposed in the electrostatic chuck and disposed below the annular member (46A, 46B disposed in 12 and below 36, Figure 20), the annular member being attracted to the electrostatic chuck by a potential difference between the first and second electrostatic electrodes (DC voltage/potential difference applied to the electrodes 46A, 46B provides the electrostatic adsorptive force to the to attract the focus ring to the electrostatic chuck, Paragraphs 60, Paragraph 134, “example of FIG. 20, the inner and outer focus rings 36A and 36B are mounted on the susceptor 12 via inner and outer peripheral electrostatic chucks 46A and 46B that are independent of each other, respectively. Also in this case, the outer focus ring 36B is included in the focus ring heating load 92, whereas the inner focus ring 36A is independent of the focus ring heating load 92”).
Claims 13-15 recite the limitations of Claims 2-4, except that the apparatus of Claim 12 is recited. Therefore, Claims 13-15 are rejected for the same reasons as for Claims 2-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2010/0243606, IDS Document).
Regarding Claim 7, Koshimizu discloses the plasma processing apparatus claim 6, wherein the plasma processing inherently includes at least one of a substrate transfer period and a cleaning period, and discloses that the supply unit is configured to selectively supply the heat transfer gas to the space between the electrostatic chuck and stop a supply of the heat transfer (Figure 20, heat transfer gas is selectively controlled via valves 64A, 64B, Paragraph 135). Koshimizu does not disclose the second period includes at least one of a substrate transfer period and a cleaning period (Koshimizu discloses period t0-t1 as seasoning and discloses in Paragraph 101 that during heating period of the focus ring the wafer may be loaded into the chamber), and the supply unit is configured to stop a supply of the heat transfer medium during the substrate transfer period, and configured to supply the heat transfer medium to the space between the electrostatic chuck and the annular member during the cleaning period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply/stop the supply the heat transfer gas for a selected processing period to control the temperature and electrostatic adsorption of the annular member as the selectively controlling the heat transfer gas is already provided in Koshimizu.  
Regarding Claim 10, Koshimizu discloses the plasma processing apparatus of Claim 8, wherein the controller is configured to control the first and second DC power sources to s selectively apply the DC voltage to the first and second electrostatic electrodes (Paragraphs 134-135). Koshimizu does not specifically disclose a polarity of the second DC voltage is different from a polarity of the first DC voltage during the second period. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polarity of the voltages to the first and second electrostatic electrodes based on the desired processing conditions and apply the selected polarities as the selectively controlling the DC voltages are already provided in Koshimizu.  
Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al. (US 2010/0243606, IDS Document) in view of Sriraman et al. (US 2017/0018411).
Regarding Claim 11, Koshimizu discloses the plasma processing apparatus of Claim 1, the annular member extending from an outer periphery to an inner periphery (inner periphery of 36A and outer periphery of 46B, Figure 20), wherein each of the first and second electrostatic electrodes is at least partially overlapped from a top view perspective of the annular member (46A, 46B partially overlapped by 36A, 36B, Figure 20). Koshimizu also discloses the annular member includes a one-piece part extending continuously from an outer periphery to an inner periphery of the one-piece part, in Figures 6-7 embodiments, having only electrostatic electrode is disposed below the annular member. Koshimizu does not disclose the annular member in Figure 20 as one-piece part. 
Sriraman discloses a plasma processing apparatus (100, Figures 1-2, Paragraph 62) comprising an annular member (210, Figures 2A-2E) disposed on an electrostatic chuck (130, Figures 2A-2E), wherein the annular member is a one-piece part extending from an inner periphery and an outer periphery of the one-piece part (210, Figures 2A-2E) and a first and second electrodes partially overlapped from a perspective top view of the annular member(first and second one of 202s, Figures 2A-2D, 240, 241, Figure 2E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the annular member in the processing apparatus of Koshimizu as one-piece member and control the DC voltages as the voltages can be selectively controlled and as taught by Sriraman such implantation of one-piece annular member with a first and second or plurality of electrodes are known. 
Claim 16 recites the limitations of Claim 11, except that the apparatus of Claim 12 is recited. Therefore, Claim 16 are rejected for the same reasons as for Claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 2005/0120960) discloses in Figure 4 various steps of processing a wafer using a processing apparatus comprising an electrostatic chuck and an annular member; Sugimoto (US 2006/0065630) discloses a plasma processing apparatus and method including various processing steps application of RF power, heat transfer gas, DC voltages, processing gas and ashing gas during different periods (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 4/09/2022